Citation Nr: 1203234	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran, who served in the United States Army Reserve, had corroborated active duty periods from June 2000 to October 2000, from March 2003 to June 2003, from November 2005 to January 2006, and from February 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran appeared for a Travel Board hearing in July 2011 and a transcript of that hearing is of record.

The Veteran's appeal also initially included the issue of service connection for posttraumatic stress disorder (PTSD) with depression, but this claim was granted in a June 2009 rating decision and is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was afforded a VA audiological examination in conjunction with his tinnitus claim in February 2009.  The etiology opinion included in the examination report, however, is vaguely worded and incomplete.  Thus, it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).  The opinion reads as follows:

Audiologic evaluation reveals normal hearing across compensable frequencies, bilaterally, with no evidence of hearing loss sustained as a result of military service.  In as much as hearing is normal, there is reasonable association of tinnitus in relation to either hearing loss or noise exposure from military service and tinnitus is likely relate[d] to other factors.

In view of this, the Board finds that the Veteran should be afforded a further VA audiological examination, with an etiology opinion as to tinnitus taking into account his reported in-service exposure to loud noises, his statements as to the absence of acoustic trauma since service, and his testimony regarding tinnitus that has been continuous since discharge in 2007.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA audiological examination, with an examiner who has reviewed the claims file in its entirety, to include a copy of this Remand.  The examiner must interview the Veteran and take into account his reports of in-service exposure to loud noises, the absence of acoustic trauma since service, and continuous tinnitus since discharge in 2007.  Based upon the examination findings, the claims file review, and the Veteran's own statements, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is etiologically related to service, including noise exposure therein.  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

2.  Then, the Veteran's claim must be readjudicated.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


